DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Applicant's amendment/arguments filed on 03/16/21 as being acknowledged and entered.  By this amendment claims 3-4 and 7 are canceled, claims 1-2, 5-6, and 8-23 are pending.  
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in this application, filed on 03/16/21.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(e) the invention was described in a patent granted on an application for patent by another filed in the United States before the invention thereof by the applicant for patent, or on an international application by another who has fulfilled the requirements of paragraphs (1), (2), and (4) of section 371(c) of this title before the invention thereof by the applicant for patent.

The changes made to 35 U.S.C. 102(e) by the American Inventors Protection Act of 1999 (AIPA) and the Intellectual Property and High Technology Technical 
Claims 18-19 and 22-23 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Shchekin et al. (US PGPub 2007/0284600).
Claim 18: Shchekin teaches (Fig. 1, 4) a semiconductor device comprising: a first reflector (34) comprising a side wall; a second reflector (18) on the first reflector; a semiconductor system (14, 16, 62) directly contacting the first reflector and the second reflector; and an insulating layer (63) covering the side wall; and an upper electrode (24) on the semiconductor system, wherein the second reflector (18) is closer to the upper electrode (24) than the first reflector is the upper electrode. The claim language does not require the upper electrode to physically or electrically contact the semiconductor system
Claim 19: Shchekin teaches (Fig. 1, 4) a cross section of the semiconductor device, the first reflector (34) comprises a first width and the second reflector (18) comprises a second width different from the first width.
Claim 22: Shchekin teaches (Fig. 1, 4) the first reflector (34) further comprises a lower surface with a first portion and a second portion, and the insulting layer overlaps the first portion. The claim language does not preclude the insulating layer from overlapping the second portion. It does not require contact either, and therefore since the insulating layer is over first reflector (34), it overlaps the first portion of the lower surface.
.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shchekin et al. (US PGPub 2007/0284600), as applied to claim 18 above, and further in view of Uemura et al. (US PGPub 2004/0129945).
Regarding claim 20, as described above, Shchekin substantially reads on the invention as claimed, except Shchekin does not teach the semiconductor system is a laser diode.  Uemura teaches the interchangeable use/design/properties of LEDs and lasers for the same application [0005]. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have applied the claimed properties of Shchekin’s LED and apply it to a laser diode as they have similar use/design/properties for the same application [0005] as taught by Uemura.
Claim 21 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shchekin et al. (US PGPub 2007/0284600) in view of Watabe et al. (US Patent 5,414,281).
Regarding claim 21, as described above, Shchekin substantially reads on the invention as claimed, except Shchekin does not teach the first width is smaller than the .

Claims 1-2, 5-6, 8-14 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Watabe et al. (US Patent 5,414,281) in view of Shchekin et al. (US PGPub 2007/0284600).
Claim 1:  Watabe teaches (Fig. 1) a semiconductor device comprising: a first reflector (8); a second reflector (2) on the first reflector; a semiconductor system (3-5) directly contacting the first reflector and the second reflector and comprising a side wall; and an upper electrode (7) on the semiconductor system, wherein the second reflector (2) is closer to the upper electrode (7) than the first reflector (8) is to the upper electrode (7), and wherein the first reflector (8) comprises a first width and the second reflector (2) comprise a second width larger than the first width (Col. 2 lines 50-67).   Watabe does not teach an insulating layer covering the side wall and the first reflector.  Shchekin teaches (Fig. 1, 4) an insulating layer (63) [0043] covering the side wall (of system 14-16) and the first reflector (18/34) to provide a phosphor element to create a white light from the blue emitting active layer.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the device taught by Watabe to include an insulating layer covering the side wall and the first reflector to provide a phosphor element to create a white light from the blue emitting 
Claim 2:  Shchekin teaches (Fig. 1, 4) the first reflector (18/34) comprises a second side wall covered by the insulating layer (63).  
Claim 5:  Shchekin teaches (Fig. 1, 4) the insulating layer (63) directly contacts with the first reflector (18/34) and the second reflector (18/34).  
Claim 6:  Shchekin teaches (Fig. 1, 4) from a cross section of the semiconductor device, the first reflector (18/34) comprises a first width and the semiconductor system (12,16, and 62) comprises a third width equal to the first width.  Reflector 18 and 34 both have the same width as the semiconductor system because 18 and 16 have the same width and 34 and (12,62) have the same width.
Claim 8: Shchekin teaches (Fig. 1, 4) the first reflector (18,34) further comprises a lower surface with a first portion and a second portion, and the insulating layer (63) overlaps the first portion.  The claim language does not preclude the insulating layer from overlapping the second portion. It does not require contact either, and therefore since the insulating layer is over first reflector (34) as it overlaps the first portion of the lower surface.  The insulating layer overlaps reflector (18) as shown in Figure. 4.
Claim 9: Shchekin teaches (Fig. 1, 4) an electrical conductor (26/22) overlapping the second portion.  
Claim 10: Watabe teaches (Fig. 1) a lower electrode (6) electrically connecting to the semiconductor system (3-5).
Claim 11: Shchekin teaches (Fig. 1, 4) a first coupling layer (26) between the first reflector (18, 34) and the insulating layer (63 between 24).

Claim 13:  Shchekin teaches (Fig. 1, 4) a cross section of the semiconductor device, the semiconductor system (16, 12, and 62) comprises a third width and the coupling layer (24) comprises a fourth width different from the third width.  
Claim 1014:  Shchekin teaches (Fig. 1, 4) the third width is smaller than the fourth width.  
Claim 17:  Watabe teaches (Fig. 1) the first reflector, the second reflector (2) or both comprise distributed Bragg reflector (DBR) (Col 1 line 28).

Claims 15 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Watabe et al. (US Patent 5,414,281) in view of Shchekin et al. (US PGPub 2007/0284600), as applied to claim 1 above, and further in view of Uemura et al. (US PGPub 2004/0129945).
Regarding claim 15, as described above, Watabe and Shchekin substantially read on the invention as claimed, except Watabe and Shchekin does not teach the semiconductor system is a laser diode.  Uemura teaches the interchangeable use/design/properties of LEDs and lasers for the same application [0005]. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have applied the claimed properties of Watabe and Shchekin’s LED and apply 
Regarding claim 16, as described above, Watabe and Shchekin substantially read on the invention as claimed, except Watabe and Shchekin does not teach a material of the insulating layer is epoxy or benzocyclobutene (BCB).  Uemura teaches a material of the insulating layer is epoxy or benzocyclobutene (BCB) as a common insulator to house the phosphor elements surround an LED device.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the insulating material taught by Watabe and Shchekin to be made of epoxy or benzocyclobutene (BCB) as they are commonly known sealing phosphors for use in an LED or laser as taught by Uemura.

Response to Arguments
The previous Non-Final Rejection has been withdrawn per applicant’s proof of foreign priority date. Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH KATE SALERNO whose telephone number is (571)270-1266.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 5712721705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SARAH K SALERNO/Examiner, Art Unit 2814